OMB APPROVAL OMB Number: 3235-0578 Expires: January 31, 2016 Estimated average burden hours per response 10.5 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-10395 Pioneer Series Trust VII (Exact name of registrant as specified in charter) 60 State Street, Boston, MA 02109 (Address of principal executive offices) (ZIP code) Terrence J. Cullen, Pioneer Investment Management, Inc., 60 State Street, Boston, MA 02109 (Name and address of agent for service) Registrant's telephone number, including area code: (617) 742-7825 Date of fiscal year end: October 31 Date of reporting period: January 31, 2015 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after close of the first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. Schedule of Investments. File the schedules as of the close of the reporting period as set forth in ss. 210.12-12 12-14 of Regulation S-X [17 CFR 210.12-12 12-14]. The schedules need not be audited. Pioneer Emerging Markets Local Currency Debt Fund Schedule of Investments 1/31/15 (unaudited) Principal Amount ($) CORPORATE BONDS - 35.9% Transportation - 1.1% Railroads - 1.1% RUB Russian Railways via RZD Capital Plc, 8.3%, 4/2/19 $ Total Transportation $ Banks - 18.2% Diversified Banks - 16.9% TRY Akbank TAS, 7.5%, 2/5/18 $ BRL Banco ABC Brasil SA, 8.5%, 3/28/16 CLP Banco Santander Chile, 6.5%, 9/22/20 RUB Export-Import Bank of Korea, 7.55%, 8/27/15 TRY Export-Import Bank of Korea, 8.2%, 5/31/16 IDR Export-Import Bank of Korea, 8.4%, 7/6/16 IDR Inter-American Development Bank, 7.25%, 7/17/17 NGN International Bank for Reconstruction & Development, 10.0%, 10/28/15 COP International Bank for Reconstruction & Development, 4.5%, 8/3/17 BRL Itau Unibanco Holding SA, 10.5%, 11/23/15 RON Raiffeisen Bank SA, 5.35%, 5/15/19 TRY Turkiye Is Bankasi, 0.0%, 11/16/15 (b) $ Regional Banks - 1.3% IDR JPMorgan Chase Bank NA, 7.7%, 6/1/16 $ Total Banks $ Diversified Financials - 7.9% Other Diversified Financial Services - 7.9% BRL Banco Safra SA, 10.25%, 8/8/16 $ ZAR Development Bank of Southern Africa, Ltd., 0.0%, 12/31/27 (b) INR European Bank for Reconstruction & Development, 5.625%, 3/15/17 IDR European Bank for Reconstruction & Development, 7.25%, 8/22/17 PLN European Investment Bank, 4.25%, 10/25/22 RUB Federal Grid Co OJS via Federal Grid Finance, Ltd., 8.446%, 3/13/19 $ Total Diversified Financials $ Telecommunication Services - 4.0% Wireless Telecommunication Services - 4.0% MXN America Movil SAB de CV, 6.0%, 6/9/19 $ MXN America Movil SAB de CV, 6.45%, 12/5/22 $ Total Telecommunication Services $ Utilities - 4.7% Electric Utilities - 2.6% COP Empresas Publicas de Medellin ESP, 8.375%, 2/1/21 $ ZAR Eskom Holdings SOC, Ltd., 0.0%, 12/31/18 (b) $ Independent Power Producers & Energy Traders - 2.1% COP Emgesa SA ESP, 8.75%, 1/25/21 $ Total Utilities $ TOTAL CORPORATE BONDS (Cost $4,555,466) $ FOREIGN GOVERNMENT BONDS - 56.0% BRL Brazil Notas do Tesouro Nacional Serie F, 10.0%, 1/1/17 $ BRL Brazil Notas do Tesouro Nacional Serie F, 10.0%, 1/1/18 BRL Brazil Notas do Tesouro Nacional Serie F, 10.0%, 1/1/19 BRL Brazil Notas do Tesouro Nacional Serie F, 10.0%, 1/1/21 BRL Brazil Notas do Tesouro Nacional Serie F, 10.0%, 1/1/23 COP Colombian TES, 10.0%, 7/24/24 COP Colombian TES, 6.0%, 4/28/28 COP Colombian TES, 7.0%, 5/4/22 ZAR Eskom Holdings SOC, Ltd., 10.0%, 1/25/23 HUF Hungary Government Bond, 6.0%, 11/24/23 HUF Hungary Government Bond, 6.5%, 6/24/19 HUF Hungary Government Bond, 6.75%, 11/24/17 HUF Hungary Government Bond, 7.5%, 11/12/20 IDR Indonesia Treasury Bond, 10.0%, 9/15/24 IDR Indonesia Treasury Bond, 10.5%, 8/15/30 IDR Indonesia Treasury Bond, 11.0%, 9/15/25 IDR Indonesia Treasury Bond, 8.25%, 6/15/32 IDR Indonesia Treasury Bond, 9.5%, 7/15/31 MYR Malaysia Government Bond, 3.58%, 9/28/18 MYR Malaysia Government Bond, 4.16%, 7/15/21 MYR Malaysia Government Bond, 4.378%, 11/29/19 MYR Malaysia Government Bond, 4.498%, 4/15/30 MXN Mexican Bonos, 10.0%, 11/20/36 MXN Mexican Bonos, 10.0%, 12/5/24 MXN Mexican Bonos, 6.0%, 6/18/15 MXN Mexican Bonos, 6.5%, 6/10/21 MXN Mexican Bonos, 8.5%, 12/13/18 NGN 0 Nigeria Government International Bond, 16.39%, 1/27/22 0 PEN Peru Government Bond, 6.95%, 8/12/31 PEN Peru Government Bond, 7.84%, 8/12/20 PEN Peru Government Bond, 8.2%, 8/12/26 PLN Poland Government Bond, 3.25%, 7/25/25 PLN Poland Government Bond, 4.0%, 10/25/23 PLN Poland Government Bond, 4.75%, 10/25/16 PLN Poland Government Bond, 4.75%, 4/25/17 PLN Poland Government Bond, 5.0%, 4/25/16 PLN Poland Government Bond, 5.25%, 10/25/17 RON Romania Government Bond, 5.85%, 4/26/23 RUB Russian Federal Bond - OFZ, 7.4%, 4/19/17 ZAR South Africa Government Bond - CPI Linked, 2.75%, 1/31/22 ZAR South Africa Government Bond, 6.25%, 3/31/36 ZAR South Africa Government Bond, 6.75%, 3/31/21 ZAR South Africa Government Bond, 7.0%, 2/28/31 ZAR South Africa Government Bond, 8.0%, 12/21/18 ZAR South Africa Government Bond, 8.25%, 9/15/17 THB Thailand Government Bond, 3.625%, 6/16/23 THB Thailand Government Bond, 5.125%, 3/13/18 THB Thailand Government Bond, 5.625%, 1/12/19 TRY Turkey Government Bond, 4.5%, 2/11/15 TRY Turkey Government Bond, 5.0%, 5/13/15 TRY Turkey Government Bond, 8.5%, 7/10/19 TRY Turkey Government Bond, 8.5%, 9/14/22 TRY Turkey Government Bond, 8.8%, 9/27/23 TRY Turkey Government Bond, 9.0%, 1/27/16 TRY Turkey Government Bond, 9.5%, 1/12/22 $ TOTAL FOREIGN GOVERNMENT BONDS (Cost $8,490,029) $ Shares PURCHASED OPTION - 0.0%+ Call EUR/Put MXN @ 19, 7/20/15 $ TOTAL PURCHASED OPTION (Premiums paid $1,289) $ TOTAL INVESTMENT IN SECURITIES - 91.9% (Cost $13,046,784) (a) $ WRITTEN OPTIONS - (0.0)%+ Call EUR/Put HUF @ 330, 8/20/15 $ Call EUR/Put PLN @ 4.4, 10/22/15 Call EUR/Put MXN @ 19, 7/20/15 $ TOTAL WRITTEN OPTIONS (Premiums received $(8,016)) $ OTHER ASSETS & LIABILITIES - 8.1% $ TOTAL NET ASSETS - 100.0% $ + Amount rounds to less than 0.1% or (0.1)%. (a) At January 31, 2015, the net unrealized depreciation on investments based on cost for federal income tax purposes of $13,046,784 was as follows: Aggregate gross unrealized appreciation for all investments in which there is an excess of value over tax cost $ Aggregate gross unrealized depreciation for all investments in which there is an excess of tax cost over value Net unrealized depreciation $ (b) Security issued with a zero coupon. Income is recognized through accretion of discount. NOTE: Principal amounts are denominated in U.S. Dollars unless otherwise noted: BRL Brazilian Real CLP Chilean Peso COP Colombian Peso EUR Euro HUF Hungarian Forint IDR Indonesian Rupiah INR Indian Rupee MXN Mexican Peso MYR Malaysian Ringgit NGN Nigerian Naira PEN Peruvian Nuevo Sol PLN Polish Zloty RON Romanian Leu RUB Russian Ruble THB Thai Baht TRY Turkish Lira ZAR South African Rand CREDIT DEFAULT SWAP AGREEMENT - SELL PROTECTION Notional Principal ($) (1) Counterparty Obligation Entity/Index Coupon Credit Rating (2) Expiration Date Premiums (Received) Paid Net Unrealized Appreciation (Depreciation) Barclays Bank Plc Russian Federation 1.00% BB+ 12/20/15 The notional amount is the maximum amount that a seller of credit protection would beobligated to pay upon occurrence of a credit event. Based on Standard & Poor’s rating of the issuer. INTEREST RATE SWAP AGREEMENTS Notional Principal ($) (1) Counterparty Pay/ Receive Floating Rate Annual Fixed Rate Expiration Date Net Unrealized Appreciation (Depreciation) BRL Goldman Sachs Pay BRL-CDI 10.795% 1/4/21 BRL Goldman Sachs Pay BRL-CDI 11.025% 1/2/18 COP Morgan Stanley & Co. Pay COP-IBR OIS- Compound 5.92% 5/7/24 BRL-CDI Brazil CETIP Interbank Deposit COP-IBR- OIS- Compound Colombian Peso Inter-bank Rate Overnight Indexed Swap Principal amounts are denominated in U.S. Dollars unless otherwise noted: BRL Brazilian Real COP Colombian Peso Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below. Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.)See Notes to Financial Statements — Note 1A. Level 3 – significant unobservable inputs (including the Fund's own assumptions in determining fair value of investments)See Notes to Financial Statements — Note 1A. Generally, equity securities are categorized as Level 1, fixed income securities and senior loans as Level 2 and securities valued using fair value methods (other than prices supplied by independent pricing services or broker-dealers) as Level 3. The following is a summary of the inputs used as of January 31, 2015, in valuing the Fund's investments: Level 1 Level 2 Level 3 Total Corporate Bonds $
